DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. US 9,812,460.

    PNG
    media_image1.png
    290
    498
    media_image1.png
    Greyscale

claim 1, Wu et al. Fig. 1 discloses an integrated circuit (IC) comprising: 
a memory region 102 and a logic region 104 integrated in a substrate 106; 
a memory cell structure 118 disposed on the memory region and comprising a pair of control gate electrodes 122 respectively disposed over the substrate 106 and a pair of select gate electrodes 120 disposed on opposite sides of the pair of control gate electrodes 122; 
a logic device 112 disposed on the logic region 104, wherein the logic device comprises a logic gate electrode 114 separated from the substrate by a logic gate dielectric 132; 
a sidewall spacer 142 disposed along a sidewall surface of the logic gate electrode 114; and 
a contact etch stop layer (CESL) 108 disposed along an upper surface of the substrate, extending upwardly along and in direct contact with sidewall surfaces 130 of the pair of select gate electrodes 120 within the memory region 102, and extending upwardly along the sidewall spacer 142 within the logic region 104.  
Regarding claim 2, Wu et al. Fig. 1 discloses the IC according to claim 1, wherein the pair of control gate electrodes 122 and the pair of select gate electrodes 120 comprise polysilicon.  
Regarding claim 4, Wu et al. Fig. 1, discloses the IC according to claim 1, further comprises: 

Regarding claim 5, Wu et al. Fig. 1, discloses the IC according to claim 1, wherein the logic gate dielectric 132 comprises a high k dielectric layer, wherein the logic gate electrode is a metal gate electrode col. 4, lines 11-29.  
Regarding claim 6, Wu et al. Fig. 1, discloses the IC according to claim 1, wherein the memory cell structure 118 comprises: 
first and second individual source/drain regions 126 in the substrate 106 on opposite sides of the pair of select gate electrodes 120; 25P20173480US03 / TSMCP866USB 
a common source/drain region 150 disposed in the substrate 106 between the pair of control gate electrodes 122, wherein the common source/drain region 150 is separated from the first individual source/drain region by a first channel region, and wherein the common source/drain region 150 is separated from the second individual source/drain region by a second channel region; and 
a pair of floating gate electrodes 124 respectively on the first and second channel regions and separated from the pair of control gate electrodes by a control gate dielectric layer 136.  
Regarding claim 7, Wu et al. Fig. 1, discloses the IC according to claim 6, further comprises Fig. 14: 
a lower inter-layer dielectric layer 110 disposed on the contact etch stop layer (CESL) 108 surrounding the memory cell structure 118 within the memory region 102 and the logic device 112 within the logic region 104, wherein the lower inter-layer 
an upper inter-layer dielectric layer 226 overlying the lower inter-layer dielectric layer 110; and 
a contact 224 disposed through the upper inter-layer dielectric layer 226 and the lower inter-layer dielectric layer 110 reaching the first and second individual source/drain regions 126.  
Regarding claim 8, Wu et al. Fig. 1 discloses an integrated circuit (IC), comprising: 
a substrate 106 including a memory region 102 and a logic region 104; 
a memory cell structure 118 disposed on the memory region 102 and comprising a select gate electrode 120; 
a logic device 112 disposed on the logic region 104 and comprising a logic gate electrode 114 separated from the substrate 106 by a logic gate dielectric 132; 
a sidewall spacer 142 along a sidewall surface of the logic gate electrode 114; 
a lower inter-layer dielectric layer 110 surrounding the memory cell structure 118; and 
a contact etch stop layer (CESL) 108 disposed along an outline of the memory cell structure and is in direct contact with a sidewall surface of the select gate electrode 120.  
Regarding claim 9, Wu et al. Fig. 1, discloses the IC according to claim 8, wherein the CESL 108 has an upper surface coplanar with that of the select gate electrode 120.  
claim 10, Wu et al. Fig. 1, discloses the IC according to claim 8, wherein the memory cell structure 118 comprises: 26P20173480US03 / TSMCP866USB a floating gate electrode 124 disposed alongside the select gate electrode 120; and 
a control gate electrode 122 disposed over the floating gate electrode 124.  
Regarding claim 11, Wu et al. Fig. 1, discloses the IC according to claim 10, further comprises: 
source/drain regions 126 on opposite sides of the select gate electrode 120 and the control gate electrode 122 within the memory region 118 and on opposite sides of the logic gate electrode 114 within the logic region 104.  
Regarding claim 12, Wu et al. Fig. 1, discloses the IC according to claim 11, further comprising Fig. 14: 
an upper inter-layer dielectric layer 226 disposed over the lower inter-layer dielectric layer 110; and 
a contact 224 through the upper inter-layer dielectric layer 226 and the lower inter-layer dielectric layer 224 reaching the source/drain regions 126 within the memory region 102 and the logic region 104.  
Regarding claim 13, Wu et al. Fig. 1, discloses the IC according to claim 10, wherein the memory cell structure 118 further comprises an erase gate electrode 152 disposed over the substrate 106 on one side of the control gate electrode 122 opposite to the select gate electrode 120.  
Regarding claim 14, Wu et al. Fig. 1, discloses the IC according to claim 8, wherein the logic gate electrode comprises metal col. 4, lines 11-29.  
claim 15, Wu et al. Fig. 1, discloses the IC according to claim 8, wherein the CESL 108 is in direct contact with the sidewall spacer 142 within the logic region.  
Regarding claim 16, Wu et al. Fig. 1 discloses an integrated circuit (IC), comprising: 
a substrate 106 including a memory region 102 and a logic region 104; 
a memory cell structure 118 disposed on the memory region 102, wherein the memory cell structure 118 comprises a pair of control gate electrodes 122 respectively disposed over the substrate 106 and a pair of select gate electrodes 120 disposed on opposite sides of the pair of control gate electrodes 122; 
a logic device 112 on the logic region 104 and comprising a logic gate electrode 114 and a logic gate dielectric 132 stacked on the logic region; 
a sidewall spacer 142 along a sidewall surface of the logic gate electrode 114; 27P20173480US03 / TSMCP866USB 
source/drain regions 126 on opposite sides of the pair of select gate electrodes 120 within the memory region 118 and on opposite sides of the sidewall spacer 142 within the logic region 112; and 
a contact etch stop layer (CESL) 108 along sidewalls of the memory cell structure 118 and the logic device 112.  
Regarding claim 17, Wu et al. Fig. 1, discloses the IC according to claim 16, further comprising a lower inter-layer dielectric layer 110 surrounding the memory cell structure 118 and the logic device 112.  
Regarding claim 18, Wu et al. Fig. 1, discloses the IC according to claim 17, further comprising Fig. 14: 

a contact 224 through the upper inter-layer dielectric layer 226 and the lower inter-layer dielectric layer 110 reaching the source/drain regions 126 within the memory region 118 and the logic region 112.  
Regarding claim 19, Wu et al. Fig. 1, discloses the IC according to claim 16, wherein the logic gate electrode 114 is a metal gate electrode and the pair of select gate electrodes 120 comprises polysilicon col. 3, lines 26-30.  
Regarding claim 20, Wu et al. Fig. 1, discloses the IC according to claim 16, wherein the CESL 108 is in direct contact with the select gate electrodes 120 within the memory region 118, and in direct contact with the sidewall spacer 142 within the logic region 112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claim 1 above, and further in view of Tanaka et al. US 5,90,725.
Regarding claim 3, Wu et al. Fig. 1, discloses the IC according to claim 1. Wu et al. does not disclose wherein the logic gate electrode comprises polysilicon.  However, claim 3 merely recites a material that is known to be used as a gate electrode. Tanaka et al. teaches a highly integrated memory device that includes a logic gate electrode formed of a polysilicon layer col. 1, line 40-col. 2, line 29.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try polysilicon as the logic gate electrode, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-8, 10-12, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15-20 of U.S. Patent No. 10,868,026. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. 
Application Number 17/104,686
U.S. Patent No. 10,868,026
1. An integrated circuit (IC) comprising: a memory region and a logic region integrated in a substrate; a memory cell structure disposed on the memory region and comprising a pair of control gate electrodes respectively disposed over the substrate and a pair of select gate electrodes disposed on opposite sides of the pair of control gate electrodes; a logic device disposed on the logic region, wherein the logic device comprises a logic gate electrode separated from the substrate by a logic gate dielectric; a sidewall spacer disposed along a sidewall surface of the logic gate electrode; and a contact etch stop layer (CESL) disposed along an upper surface of the substrate, extending upwardly along and in direct contact with sidewall surfaces of the pair of select gate electrodes within the memory region, and extending upwardly along the sidewall spacer within the logic region.
1. An integrated circuit (IC) comprising: a memory region and a logic region integrated in a substrate; a plurality of memory cell structures disposed on the memory region, wherein a memory cell structure of the plurality of memory cell structures comprises a pair of control gate electrodes respectively disposed over the substrate and a pair of select gate electrodes disposed on opposite sides of the pair of control gate electrodes; a plurality of logic devices disposed on the logic region, wherein a logic device of the plurality of logic devices comprises a logic gate electrode separated from the substrate by a logic gate dielectric; a sidewall spacer disposed along a sidewall surface of the logic gate electrode; and a contact etch stop layer (CESL) disposed along a top surface of the substrate, extending upwardly along sidewall surfaces of the pair of select gate electrodes within the memory region, and extending upwardly along a sidewall surface of the sidewall spacer within the logic region; wherein the contact etch stop layer (CESL) is in direct contact with the sidewall surfaces of the pair of select gate electrodes and separated from the sidewall surface of the logic gate electrode by the sidewall spacer.
2. The IC according to claim 1, wherein the pair of control gate electrodes and the pair of select gate electrodes comprise polysilicon.
2. The IC according to claim 1, wherein the pair of control gate electrodes and the pair of select gate electrodes comprise polysilicon.
3. The IC according to claim 1, wherein the logic gate electrode comprises polysilicon.
3. The IC according to claim 1, wherein the logic gate electrode comprises polysilicon.
4. The IC according to claim 1, further comprises: an inter-layer dielectric layer disposed on the contact etch stop layer (CESL) between and overlying the memory cell structure within the memory region and between the logic device within the logic region.
4. The IC according to claim 1, further comprises: an inter-layer dielectric layer disposed on the contact etch stop layer (CESL) between and overlying the plurality of memory cell structures within the memory region and between the plurality of logic devices within the logic region.
5. The IC according to claim 1, wherein the logic gate dielectric comprises a high k dielectric layer, wherein the logic gate electrode is a metal gate electrode.
5. The IC according to claim 1, wherein the logic gate dielectric comprises a high κ dielectric layer, wherein the logic gate electrode is a metal gate electrode.
6. The IC according to claim 1, wherein the memory cell structure comprises: first and second individual source/drain regions in the substrate on opposite sides of the pair of select gate electrodes; 25P20173480US03 / TSMCP866USB a common source/drain region disposed in the substrate between the pair of control gate electrodes, wherein the common source/drain region is separated from the first individual source/drain region by a first channel region, and wherein the common source/drain region is separated from the second individual source/drain region by a second channel region; and a pair of floating gate electrodes respectively on the first and second channel regions and separated from the pair of control gate electrodes by a control gate dielectric layer.
6. The IC according to claim 1, wherein the memory cell structure comprises: first and second individual source/drain regions in the substrate on opposite sides of the pair of select gate electrodes; a common source/drain region disposed in the substrate between the pair of control gate electrodes, wherein the common source/drain region is separated from the first individual source/drain region by a first channel region, and wherein the common source/drain region is separated from the second individual source/drain region by a second channel region; and a pair of floating gate electrodes respectively on the first and second channel regions and separated from the pair of control gate electrodes by a control gate dielectric layer.
7. The IC according to claim 6, further comprises: a lower inter-layer dielectric layer disposed on the contact etch stop 


8. An integrated circuit (IC), comprising: a substrate including a memory region and a logic region; a plurality of memory cell structures disposed on the memory region, the plurality of memory cell structures respectively comprising a pair of select gate electrodes; a plurality of logic devices disposed on the logic region, a logic device of the plurality of logic devices including a logic gate electrode separated from the substrate by a logic gate dielectric; a sidewall spacer along a sidewall surface of the logic gate electrode; a lower inter-layer dielectric layer between and over the plurality of memory cell structures; and a contact etch stop layer (CESL) disposed along an outline of the memory cell structures and the logic devices; wherein the CESL is in direct contact with the select gate electrodes within the memory region.
10. The IC according to claim 8, wherein the memory cell structure comprises: 26P20173480US03 / TSMCP866USB a floating gate electrode disposed alongside the select gate electrode; and a control gate electrode disposed over the floating gate electrode.
9. The IC to claim 8, wherein the plurality of memory cell structures respectively further comprises: a pair of floating gate electrodes respectively on first and second channel regions of the substrate; and a pair of control gate electrodes respectively on the floating gate electrodes.
11. The IC according to claim 10, further comprises: source/drain regions on opposite sides of the select gate electrode and the control gate electrode within the memory region and on opposite sides of the logic gate electrode within the logic region.
12. The IC according to claim 9, further comprises: source/drain regions on opposite sides of the pair of select gate electrodes within the memory region and on opposite sides of the logic gate electrode within the logic region.

12. The IC according to claim 11, further comprising: an upper inter-layer dielectric layer disposed over the lower inter-layer dielectric layer; and a contact through the upper inter-layer dielectric layer and the lower inter-layer dielectric layer reaching the source/drain regions within the memory region and the logic region.
13. The IC according to claim 12, further comprising: an upper inter-layer dielectric layer disposed over the lower inter-layer dielectric layer; and a contact through the upper inter-layer dielectric layer and the lower inter-layer dielectric layer reaching the source/drain regions within the memory region and the logic region.
14. The IC according to claim 8, wherein the logic gate electrode comprises metal.  
15. The IC according to claim 8, wherein the logic gate electrode comprises metal.
15. The IC according to claim 8, wherein the CESL is in direct contact with the sidewall spacer within the logic region.
11. The IC according to claim 9, wherein the CESL is in direct contact with the sidewall spacer within the logic region.	
16. An integrated circuit (IC), comprising: a substrate including a memory region and a logic region; a memory cell structure disposed on the memory region, wherein the memory cell structure comprises a pair of control gate electrodes respectively disposed over the substrate and a pair of select gate electrodes disposed on opposite sides of the pair of control gate electrodes; a logic device on the logic region and comprising a logic gate electrode and a logic gate dielectric stacked on the logic region; a sidewall spacer along a sidewall surface of the logic gate electrode; 27P20173480US03 / TSMCP866USB source/drain regions on opposite sides of the pair of select gate electrodes within the memory region and on opposite sides of the sidewall spacer within the logic region; and a contact etch stop layer (CESL) along sidewalls of the memory cell structure and the logic device.
16. An integrated circuit (IC), comprising: a substrate including a memory region and a logic region; a plurality of memory cell structures on the memory region, wherein a memory cell structure comprises a pair of control gate electrodes respectively disposed over the substrate and a pair of select gate electrodes disposed on opposite sides of the pair of control gate electrodes; a plurality of logic devices on the logic region, a logic device of the plurality of logic devices comprises a logic gate electrode and a logic gate dielectric stacked on the logic region; a sidewall spacer along a sidewall surface of the logic gate electrode; source/drain regions on opposite sides of the pair of select gate electrodes within the memory region and on opposite sides of the logic gate electrode within the logic region; and a contact etch stop layer (CESL) along an outline of the plurality of memory cell structures and the plurality of logic device.
17. The IC according to claim 16, further comprising a lower inter-layer dielectric layer surrounding the memory cell structure and the logic device.
17. The IC according to claim 16, further comprising a lower inter-layer dielectric layer between and over the plurality of memory cell structures.
18. The IC according to claim 17, further comprising: an upper inter-layer dielectric layer over the lower inter-layer dielectric layer; and a contact through the upper inter-layer dielectric layer and the lower inter-layer dielectric layer reaching the source/drain regions within the memory region and the logic region.
19. The IC according to claim 17, further comprising: an upper inter-layer dielectric layer over the lower inter-layer dielectric layer; and a contact through the upper inter-layer dielectric layer and the lower inter-layer dielectric layer reaching the source/drain regions within the memory region and the logic region.

18. The IC according to claim 16, wherein the logic gate electrode is a metal gate electrode and the pair of select gate electrodes comprises polysilicon.
20. The IC according to claim 16, wherein the CESL is in direct contact with the select gate electrodes within the memory region, and in direct contact with the sidewall spacer within the logic region.
20. The IC according to claim 16, wherein the CESL is in direct contact with the select gate electrodes within the memory region, and in direct contact with the sidewall spacer within the logic region.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898